Luke, J.
(a) “Newly-discovered evidence which is merely cumulative or impeaching in its character will not constitute a good ground of a motion for a.new trial.”
(6) “Though the witness sought to be impeached by newly discovered evidence was the only witness against the prisoner upon a vital point in the ease, if the sole effect of the evidence would be to impeach the witness, a new trial will not be granted.”
(c) “Whether an extraordinary motion, based upon the ground of newly discovered testimony, should be granted or refused rests largely in the sound discretion of the court.”
The only effect of the alleged newly-discovered evidence in this case would be to impeach the chief witness for the State and show that she was not a virtuous woman. This was a matter in issue when the case ivas tried by the jury. The alleged newly-discovered evidence is both impeaching and cumulative, and under the above rulings this court cannot say that the trial judge abused his discretion in overruling the extraordinary motion for a new trial.

Judgment affirmed.

Broyles, O. J., and Lulce, J., concur.